DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

3. 	Claims 1-10 are rejected under 35 U.S.C. 102(e) as being anticipated by Yamada et al. (US 9028225 B2).
	Regarding claim 1, Yamada discloses an electric compressor (10 in Fig. 1), comprising: an electric motor (M) contained in a casing (26), and driving a compression part compressing a refrigerant guided into the casing (col. 2, lines 58-67); and a connecting part container (41) having an external power line supplying electric power to the electric motor guided in from outside the casing, and containing a connecting part electrically connecting, within the casing, the external power line (e.g., 35U) and an internal power line (e.g., 39U) guided from the electric motor; the connecting part container being provided with an insertion hole, the internal power line being inserted through the insertion hole (Figs. 2 and 3B); the connecting part container being 
	Regarding claim 2, Yamada discloses: wherein one of an engaging protrusion and an engaging concavity is formed on the split walls forming the insertion hole, and the first rubber ring is provided with one of an engagement concavity engaging with the engaging protrusion and an engagement protrusion engaging with the engaging concavity (Fig. 5; col. 6, lines 26-42).  
	Regarding claim 3, Yamada discloses: wherein the external power line has a terminal pin connected to the connecting part container, and the terminal pin is covered by a second rubber ring and made liquid-tight (col. 5, lines 15-23).  
	Regarding claim 4, Yamada discloses: wherein the connecting part container is held sandwiched by the second rubber ring and the electric motor (Figs. 2 and 3A-3C).  
	Regarding claim 5, Yamada discloses a method for assembling the electric compressor described in claim 3, comprising the steps of: 16inserting the internal power line into the first rubber ring; fitting the split connecting part container so that the first rubber ring with the internal power line inserted therein is held sandwiched between the split walls; and connecting the terminal pin, affixed to the second rubber ring and to a 
	Regarding claim 6, Yamada discloses: wherein the external power line has a terminal pin connected to the connecting part container, and the terminal pin is covered by a second rubber ring and made liquid-tight (col. 5, lines 15-23).
	  Regarding claims 7-10, Yamada discloses: the electric compressor of claim 1, further comprising: a resin case (combination of 42/43/44) having a lid (47) pressing a coil (e.g., 39U) wound around an end part of the electric motor (Figs. 1 and 2), wherein a split portion of the connecting part container is integrated with the lid (Fig. 2).  

Response to Arguments
4.	Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive.
Applicant argues that “the seal member 44, as a whole, has a structure that cannot be considered as the claimed ‘ring’, and thus, one skilled in the art would not consider the seal member 44 of Yamada as the ‘ring’”. The examiner respectfully disagrees.
The examiner reminds to the Applicants that during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Although the claims are interpreted in light of the specification, limitations In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). With these principles in mind, the examiner asserts that Yamada does disclose or teach the invention recited in instant claims 1-10 of the present application, including the feature in question.
Specifically, the examiner gives a broad interpretation to the term “ring”, e.g., an encircling arrangement. It is also noted that Applicant’s instant claims do not exclude that said ring can be formed by a split pair of semi-cylindrical portions (e.g., Yamada’s 70 and 75) of rubber material. As such, the cylindrical portion 69 of the seal member 44 or the combination of 70/75 of the seal member 44 forming the hole 77 taught by Yamada is considered to read on “a first rubber ring”, wherein the internal power line (e.g., 39U) is inserted through the insertion hole, and the first rubber ring blocks off the insertion hole in a liquid-tight state, as set forth in details in section 3 above in this Office action.
Applicant further argues that: “[t]he ring structure of the claimed invention has a better sealing performance than the split semi-cylindrical portions 70 and 75 of Yamada, and can reduce assembly manhours to improve workability in a compressor housing. …” The examiner respectfully disagrees.
The examiner maintains the position that all the subject matters and limitations recited in the instant claims of the present application have been anticipated or taught by the Yamada’s disclosure. Applicant’s reliance upon the specification in this regard is noted. However, the feature in the specification to which Applicant refers is not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The rest of the Applicant’s arguments are reliant upon the issues discussed above, and are deemed to be non-persuasive as well for the reasons provided above.

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  


/JIANCHUN QIN/Primary Examiner, Art Unit 2837